In re LVI Environmental Services, Inc.; LVI Environmental Services of New Orleans Inc.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 518-927; to the Court of Appeal, First Circuit, No. 2005 CW 2418.
Granted. The case is remanded to the court of appeal to make a determination, after appropriate briefing from the parties, as to whether the arbitration agreement falls within the scope of the Federal Arbitration Act, 9 U.S.C. Sections 1-16 and whether the case is controlled by Buckeye Check Cashing, Inc. v. Cardegna, — U.S. *4-, 126 S.Ct. 1204, 163 L.Ed.2d 1038 (2006).